TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00509-CV




                               In re Yesmin Chavez Barrientos




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency relief is also denied.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: August 19, 2022